DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 14, the phrase “wherein the control unit determines that whether the second sheet is stored in the storage unit” is unclear and indefinite because of the words “that whether” after the word “determines”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Ireland et al (US 2005/0086140 A1).

Regarding Claim 1, Matzig teaches a sheet processing apparatus, i.e., banknote accepting machine (100) as illustrated in figures 1a and 1b, comprising: 
a recognition unit, i.e., sensor device (112), as mentioned at paragraph 23, that recognizes a kind of a sheet, i.e., second to last sentence, “evaluation can also include a check for authenticity and type of sheet material, e.g., authenticity and denomination of banknotes”, a transport unit (122) as mentioned at paragraph 26, that transports the sheet recognized by the recognition unit (112); 
a storage unit (130, 131) that stores therein a sheet group (EN1, EN2) consisting of a plurality of the sheets transported by the transport unit (122); and 
a control unit (140), wherein: 
the plurality of sheets include a first sheet (BN1) to which value is given, and a second sheet (TK1) to which identification information for identifying the sheet group is given in advance, as mentioned in paragraphs 45-47, mentioning separation cards (TK, TK1, TK2, TK’, TK”), and 
the control unit (140) controls the transport unit (120) based on a recognition result by the recognition unit (112) such that the transport unit (120) transports at least one of the plurality of sheets recognized as the first sheet (BN1) to be received by the storage unit (130, 131) and at least one of the plurality of sheets recognized as the second sheet (TK1) into the storage unit (130, 131), as mentioned at paragraphs 23, 24 and 44.

Regarding Claim 1, Matzig does not expressly teach the storage unit being configured to be detachable from the sheet processing apparatus for collection; and 
the storage unit is configured to be detachable from the sheet processing apparatus when a predetermined condition is satisfied, and 
the predetermined condition includes that the second sheet is stored in the storage unit.

Regarding Claim 1, Matzig does not expressly teach, but Ireland teaches the storage unit, i.e. the bag (130) as mentioned at paragraph 83, being configured to be detachable from the sheet processing apparatus, i.e,. housing (100) as illustrated in figures 7 and 8, noting document feeder (104) which is the entrance for the document processing apparatus as illustrated in figure 8, noting also paragraph 103, which states that “[a]fter sealing, the bag 130 is dropped into an outlet receptacle 138 from where is (sic) can be retrieved via a door 140”, for collection; and 
the storage unit (130) is configured to be detachable from the sheet processing apparatus (100) when a predetermined condition is satisfied, i.e., the batch is processed along with a separator card (162), as mentioned in paragraph 80, for example, and 
the predetermined condition includes that the second sheet, i.e., the separator card (162), is stored in the storage unit (130), as mentioned at paragraphs 80, 83 and 84, as follows.

[0080] Separator cards may be fed 162 by the operator at the start and end of the transaction, possibly with other cards fed between banknotes, cheques and vouchers, and/or between denominations. These cards may contain a code that is read by the envelope or bag filler equipment and causes it to reconfigure any relevant detectors and/or settings to be suitable for the following documents. 

[0083] Once the user confirms that the machine total is correct, he indicates this to the system controller 122 through the input device 160. At the same time, the user may indicate how the money is to be credited, typically by entering a bank account number and the like. The system controller 122 will then cause the banknotes to be transferred in a conventional manner to a packer plate 124 mounted on a lead screw 126. Here the pack of banknotes is banded 162 by a banding mechanism 128 and then dropped into a bag 130 supported in a bag area 132. The bag is manually located in position. In other cases (not shown), the bag can be automatically supplied from a store. In that case, the bag or envelope can be opened using a vacuum or mechanical device. Banding the pack of banknotes holds then securely together and may also secure the separator or header and footer in the correct position within the pack should such features be utilized.

[0084] An envelope or bag sealing system 134 supports the bag 130 and includes a sealer for sealing the open end of the bag once all documents and other items have been loaded. The bag may already be provided with a unique id in the form of a bar code which can be read by a bar code reader (not shown). This bar code will be unique to, and preprinted on, the bag and thus provide a unique reference to the contents of the bag and the account to be credited. Alternatively, as shown, the bar code could be printed on the bag, typically after sealing, by a printer 136. In this case, the bar code could encode other information such as the value of the bag content.
Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the storage unit being configured to be detachable from the sheet processing apparatus for collection; and 
the storage unit is configured to be detachable from the sheet processing apparatus when a predetermined condition is satisfied, and 
the predetermined condition includes that the second sheet is stored in the storage unit, as taught by Ireland, for the purpose of ensuring that all banknotes and the separator card are included in the storage unit, in Ireland’s sheet processing apparatus, so as to enable the batch of banknotes included in a particular transaction to be identified by said separator sheet.

Regarding Claim 2, Matzig teaches, wherein the control unit (140) performs predetermined processing on the storage unit at least after the second sheet is stored in the storage unit, as mentioned at paragraph 26, i.e., first sentence, “[s]heet material that was not recognizable during the check by control device 140 or caused problems, e.g., due to simultaneous removal of a plurality of pieces of sheet material by singler 111, can be returned to the deliverer”, and second sentence,“diverter 122, which is part of transport system 120, is actuated by controller 140 and nonrecognized sheet material is outputted to output 135” and fourth sentence, i.e., “a separation element…must then be placed on delivery E3 after the onset of processing so that returned sheet material is separated from the rest of the delivery” and noting that further processing is also mentioned at sixth sentence, i.e., “[n]onrecognized sheet material is thus taken from output 135 and reinserted into input 110 or the separation element is removed”, and the storage unit (130, 131) is configured to be detachable from the sheet processing apparatus after the predetermined processing, i.e., the reinsertion of nonrecognized sheet material for additional attempts to authenticate said sheet material, for example, is performed by the control unit (140).  See also paragraph 33.

Regarding Claim 3, Matzig teaches wherein the storage unit (130, 131) has an opening through which the sheet transported by the transport unit (120) is put in the storage unit (130, 131).

Regarding Claim 3, Matzig does not expressly teach the predetermined processing performed by the control unit includes processing of sealing the opening. 

Regarding Claim 3, Matzig does not expressly teach, but Ireland teaches the predetermined processing performed by the control unit (122) includes processing of sealing the opening, i.e., sealing bag (130) by using bag sealing heads (134) as illustrated in figure 8, noting the inclusion of header/footer card as mentioned at paragraphs 16 and 45,46 and 80. 

Regarding Claim 3, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided the predetermined processing performed by the control unit includes processing of sealing the opening, i.e., a bag and bag sealing heads, as taught by Ireland, in Matzig’s sheet processing apparatus, for the purpose of storing the banknotes and their separator cards in a sealed bag, which is an alternative storage means to a cassette.

Regarding Claim 4, Matzig teaches, wherein the predetermined processing includes processing of partitioning between the first sheet (BN1-BN12) and the second sheet (BN1-BN12), i.e., placing a separator card (TK1, TK1’, TK2, TK2’, TK2’’) between one sheet (BN1-BN12) as illustrated in figure 4. 

Regarding Claim 5, Matzig teaches, wherein the control unit (140) controls the transport unit (120) such that the second sheet (TK1, TK1’, TK2, TK2’, TK”) is disposed at least at an uppermost position or a lowermost position of the sheet group (E1, E2) in the storage unit (130, 131), as mentioned at paragraph 33, last sentence, and as illustrated in figure 4, for example.

Regarding Claim 6, Matzig teaches, further comprising: a supplying unit (160) as mentioned at paragraphs 30 and 31 and as illustrated in figure 1a, that holds a plurality of the second sheets, i.e., separator sheets (TK1, TK1’, TK2, TK2’, TK2’’) and supplies the plurality of second sheets (TK1, TK1’, TK2, TK2’, TK2’’) one by one to the transport unit (120).  

Regarding Claim 7, Matzig teaches further comprising: an inlet unit, i.e., input unit (110), as mentioned at paragraph 23 and as illustrated at figures 1a and 1b, through which the second sheet (TK3) is supplied from an outside of the sheet processing apparatus (100) to the transport unit (120). 

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Ireland et al (US 2005/0086140 A1) and further in view of Razzaboni et al (US 2016/0086415 A1).

Regarding Claim 14, Matzig teaches the system as described above.

Regarding Claim 14, Matzig does not expressly teach, wherein the control unit determines that whether the second sheet is stored in the storage unit.

Regarding Claim 14, Matzig does not expressly teach, but Ireland teaches wherein the control unit (122), as mentioned at paragraphs 83 and 120, for example,  determines that whether the second sheet is stored in the storage unit, noting paragraph 84, first sentence, states “[a]n envelope or bag sealing system 134 supports the bag 130 and includes a sealer for sealing the open end of the bag once all documents and other items have been loaded”.

Regarding Claim 14, Matzig does not expressly teach, but Razzaboni teaches wherein the control unit, i.e., calculation unit (25) along with memory (26), as mentioned at paragraphs 27, 38 and 44, for example, determines that whether the second sheet is stored in the storage unit, paragraphs 27, 38, 44 and 45, reproduced as follows.

[0027] The device for the insertion of banknotes into the container, intended as an ensemble comprising the loading path 17 and the container 18, also comprises, according to the invention, a scanner 24 for detecting images of the banknotes entering the container and a calculation unit 25, provided with a memory 26 and connected to the scanner 24, for storing the detected images and their subsequent managing.

[0038] Also in this case, downstream of the switch 21′ for diversion from the internal circulation path 14 and from the path 28 for connection with the storage compartments 27, and advantageously in proximity of the end of the loading path 17, there is present a scanner 24 for the detection of images of the banknotes entering the container. Possibly, there may also be present a second scanner 24a, so that each scanner faces one of the two faces of the passing banknote. The scanner 24 (same case applying to the possible second scanner 24a) is connected to a memory 26 of a calculation unit 25 for storing the detected images and the subsequent managing thereof.

[0044] Even in this case, downstream of the switch 21″ for diversion from the internal circulation path 14 and from the path 28 for connection with the storage compartments 27, and advantageously in proximity of the end of the loading path 17, there is present a scanner 24 for the detection of images of the banknotes entering the container. Possibly, there may also be present a second scanner 24a, so that each scanner faces one of the two faces of the passing banknote. The scanner 24 (same case applying to the possible second scanner 24a) is connected to a memory 26 of a calculation unit 25 for storing the detected images and the subsequent managing thereof.

[0045] At this point, it is clear that according to the invention, it is possible to obtain a device for the filling of removable containers for paper valuables, in particular banknotes, capable of allowing documenting and certifying the contents of the container once it has been closed and before being removed from the machine in which the filling thereof took place.

Emphasis provided.

Regarding Claim 14, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the control unit determines that whether the second sheet is stored in the storage unit, as taught by Razzaboni, for the purpose of ensuring that all banknotes and the separator card are documented and included in the storage unit, in Ireland’s sheet processing apparatus.




Claim(s) 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Otsuka (US 2014/0303772 A1).

Regarding Claim(s) 8 and 10, Matzig teaches the system as described above.

Regarding Claim 8, Matzig does not expressly teach wherein the control unit outputs to the outside, an information set in which sheet group information on the sheet group stored in the storage unit is associated with the identification information for identifying the sheet group. 

Regarding Claim 8, Matzig does not expressly teach, but Otsuka teaches wherein the control unit (47), as mentioned at paragraphs 24, i.e., “by a controlling unit (not drawn) of the banknotes sorter, the counting classification processing mode or bundling processing mode is set” and paragraph 30, and as illustrated in figure 4, outputs to the outside, i.e., to database server (53), an information set, as mentioned in paragraphs 41 and 42, in which sheet group information on the sheet group stored in the storage unit, i.e., stackers (28a-33a), is associated with the identification information for identifying the sheet group, as mentioned at paragraph 51, which states as follows. 

[0051] When the processing of all reject banknotes is finished in this way, database server 53 performs the counting addition start operation. By doing this, the data registered in database server 53 is added for each account number using the header card number as a key and the counting value is calculated.

Regarding Claim 8, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the control unit outputs to the outside, an information set in which sheet group information on the sheet group stored in the storage unit is associated with the identification information for identifying the sheet group, as taught by Otsuka, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding the banknotes in a group to be processed, thus enabling tracking of said banknote group.

Regarding Claim 10, Matzig does not expressly teach a sheet processing server, comprising: an input unit in which the information set output from a first processing apparatus being the sheet processing apparatus according to claim 8 is input, and a server control unit that associates the information set with user information on a user of the first processing apparatus. 

Regarding Claim 10, Matzig does not expressly teach, but Otsuka teaches a sheet processing server, i.e., database server (53), as illustrated in figures 4 and 6 and as mentioned at paragraphs 34-51,  comprising: an input unit, i.e., processor/discriminator (15), bar code reader (45) and standby station (51), as mentioned at paragraphs 33-37, in which the information set output from a first processing apparatus (1) as illustrated in figures 1, 4 and 6, being the sheet processing apparatus according to claim 8,  is input, and a server control unit, i.e., database server (53), that associates the information set with user information on a user of the first processing apparatus (1), i.e., the operator as mentioned at paragraph 37, which states as follows. 
“[0037] Standby station 51 reads the header card number by bar code reader 51a, inputs the account number (the bar code may be used), slip sum, and number of paying-in banknotes, transmits the data to database server 53, and inputs the operator number”.

Regarding Claim 10, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a sheet processing server, comprising: an input unit in which the information set output from a first processing apparatus being the sheet processing apparatus according to claim 8 is input, and a server control unit that associates the information set with user information on a user of the first processing apparatus, as taught by Otsuka, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding the banknotes in a group to be processed, thus enabling tracking of said banknote group.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Jacomet et al (US 2015/0097027 A1).

Regarding Claim(s) 9, Matzig teaches the system as described above.

Regarding Claim 9, Matzig does not expressly teach wherein the information set includes apparatus information on the sheet processing apparatus.

Regarding Claim 9, Matzig does not expressly teach, but Jacomet teaches wherein the information set includes apparatus information on the sheet processing apparatus, as mentioned at paragraph 74, third sentence, i.e., “the particular header card H is associated with the at least one of the particular container 113 and the sheet-accepting device 100 to which the particular container was coupled”.

Regarding Claim 9, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the information set includes apparatus information on the sheet processing apparatus, as taught by Jacomet, in Matzig’s sheet processing apparatus, for the purpose of tracking banknotes processed, thus increasing integrity and security of the currency population.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Otsuka (US 2014/0303772 A1) and further in view of Jacomet et al (US 2015/0097027 A1).

Regarding Claim(s) 11-12, Matzig teaches the system as described above.

Regarding Claim 11, Matzig does not expressly teach further comprising: a memory unit that stores therein correspondence between the identification information of the second sheet and the user information in advance, wherein the server control unit associates the information set with the user information obtained from the correspondence according to the identification information. 

Regarding Claim 11, Matzig does not expressly teach, but Jacomet teaches further comprising: a memory unit, i.e., an external database and server, as mentioned at paragraph 30, third sentence, i.e, “alternatively or additionally, the bill acceptor stores the recorded data into an internal…or external…database” and paragraph 30, fifth sentence, i.e., “the data can be ascertained locally at the gaming device or at a remote computing device (e.g., a computer station, a server) that is in communication with the gaming device via a network”, that stores therein correspondence between the identification information of the second sheet and the user information, as taught by Otzuka, in advance, as mentioned at paragraph 30, fourth sentence, i.e., “[t]he data retrieved from the notes is then associated with the container (e.g., match and register the serial numbers of the collected notes to the asset number of the container)” for example, wherein the server control unit (221) associates the information set with the user information obtained from the correspondence according to the identification information, as illustrated in figure 9, noting step (S413), “compare detected information with read information” and as mentioned at paragraphs 68, 69 and 70, as illustrated in figure 10, noting steps (S501-S505), as mentioned in paragraph 69,  and figure 13b, noting steps (S713-S719), as mentioned at paragraphs 75 and 76. Note that other processing is also performed by docking stations (300), as illustrated in figure 4, and as mentioned at paragraph 51, for example.

Regarding Claim 11, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a memory unit that stores therein correspondence between the identification information of the second sheet and the user information in advance, wherein the server control unit associates the information set with the user information obtained from the correspondence according to the identification information, as taught by Jacomet, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding the banknotes in a group to be processed, thus enabling tracking of said banknote group.

Regarding Claim 12, see rejection of Claims 9, 10 and 11, above.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matzig et al (US 2004/0012144 A1) in view of Otsuka (US 2014/0303772 A1) and further in view of Haycock (US 6,065,672).

Regarding Claim 13, Matzig teaches the system as described above.

Regarding Claim 13, see rejection of Claims 8 and 10, above.

Regarding Claim 13, Matzig does not expressly teach a sheet processing system, comprising: a first processing apparatus that is the sheet processing apparatus according to claim 8; a sheet processing server: and a second processing apparatus, wherein the sheet processing server, comprising: an input unit in which the information set output from the first processing apparatus is input; a server control unit that associates the information set with user information on a user of the first processing apparatus, and the sheet group information on the sheet group at least includes money amount information of the sheet group, the second processing apparatus obtains the money amount information and the identification information by processing the sheet group processed by the first processing apparatus, and the server control unit of the sheet processing server or a control unit of the second processing apparatus compares the identification information obtained by the first processing apparatus with the identification information obtained by the second processing apparatus and compares the sheet group information obtained by the first processing apparatus with the sheet group information obtained by the second processing apparatus. 

Regarding Claim 13, Matzig does not expressly teach, but Otsuka teaches a sheet processing server, i.e., database server (53), as illustrated in figures 4 and 6 and as mentioned at paragraphs 34-51,  comprising: an input unit, i.e., processor/discriminator (15), bar code reader (45) and standby station (51), as mentioned at paragraphs 33-37, in which the information set output from a first processing apparatus (1) as illustrated in figures 1, 4 and 6, being the sheet processing apparatus according to claim 8,  is input, and a server control unit, i.e., database server (53), that associates the information set with user information on a user of the first processing apparatus (1), i.e., the operator as mentioned at paragraph 37, reproduced above. 

Regarding Claim 13, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a sheet processing server, comprising: an input unit in which the information set output from a first processing apparatus being the sheet processing apparatus according to claim 8 is input, and a server control unit that associates the information set with user information on a user of the first processing apparatus, as taught by Otsuka, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding the banknotes in a group to be processed, thus enabling tracking of said banknote group.

Regarding Claim 13, Matzig does not expressly teach, but Otsuka teaches the sheet group information on the sheet group at least includes money amount information of the sheet group, as mentioned at paragraph 51, i.e., “[w]hen the processing of all reject banknotes is finished in this way, database server 53 performs the counting addition start operation” and “[b]y doing this, the data registered in database server 53 is added for each account number using the header card number as a key and the counting value is calculated”.

Regarding Claim 13, it would have been obvious to one of ordinary skill in the art to have provided information such as money amount information of the sheet group from the information obtained from the sheets of the sheet group, as taught by Otsuka, in Matzig’s sheet processing system, as such information is important for accounting and reconciliation of financial accounts attached to said sheet group.  

Regarding Claim 13, Matzig does not expressly teach, but Haycock teaches a first processing apparatus, i.e., ATM (55), as mentioned at col. 6, lines 38-43 and 51-56 and as illustrated at figure 3, and a second processing apparatus, i.e., high speed currency processing machines (200), as illustrated in figure 4 and as mentioned at col. 8, lines 12-17, 
the sheet group information on the sheet group at least includes money amount information of the sheet group, as taught by Otsuka, the second processing apparatus (200), located at processing facility (80), as illustrated in figure 1 and as mentioned at col. 7, lines 12-19, obtains the money amount information and the identification information by processing the sheet group processed by the first processing apparatus (55), and the server control unit, i.e., the “central data bank”, as referred to at col. 7, lines 47-51, of the sheet processing server or a control unit of the second processing apparatus compares the identification information obtained by the first processing apparatus with the identification information obtained by the second processing apparatus and compares the sheet group information obtained by the first processing apparatus with the sheet group information obtained by the second processing apparatus (200), as mentioned at col. 7, lines 47-52, i.e., “[a]t various points throughout the process above, for example at the official processing facility and commercial processing facility, note history data on individual notes is uploaded from cassette smart cards 110 into a central data bank” and “[i]nformation on each individually identified note can then be compared and updated”. 

Regarding Claim 13, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided a first processing apparatus and a second processing apparatus
the sheet group information on the sheet group at least includes money amount information of the sheet group, as taught by Otsuka, the second processing apparatus obtains the money amount information and the identification information by processing the sheet group processed by the first processing apparatus and the server control unit of the sheet processing server or a control unit of the second processing apparatus compares the identification information obtained by the first processing apparatus with the identification information obtained by the second processing apparatus and compares the sheet group information obtained by the first processing apparatus with the sheet group information obtained by the second processing apparatus, as taught by Haycock, in Matzig’s sheet processing apparatus, for the purpose of verifying information regarding the banknotes in a group to be processed, thus enabling tracking of said banknote group and its distribution history.  See, for example, col. 8, lines 1-17.

Note that Haycock also teaches at col. 3, lines 14 and 15, “[t]he note can further be identified at a specific ATM for distribution or a specific bank teller’s drawer”, noting that circulation history of each banknote is collected, as mentioned at col. 3, lines 2-13, and stored on storage in the form of smart card (110), as mentioned at col. 6, lines 26-37.  See also col. 7, lines 63-67, which states “note history on this counterfeit bill could be traced back to a very specific receipt location, for example, a particular deposit in an ATM 50, and this information could be used in tracking down the original source of the counterfeiting”.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant asserts in the Remarks received 2/9/22 that neither Matzig, Ireland, Otsuka, Jacomet and Haycock “disclose or render obvious” the features of “a storage unit that stores therein a sheet group consisting of a plurality of the sheets transported by the transport unit, the storage unit being configured to be detachable from the sheet processing apparatus for collection…the storage unit is configured to be detachable from the sheet processing apparatus when a predetermine condition is satisfied, and the predetermined condition includes that the second sheet is stored in the storage unit”.  

In response to Applicant's arguments, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding Claim 1, Matzig does not expressly teach, but Ireland teaches the storage unit, i.e. the bag (130) as mentioned at paragraph 83, being configured to be detachable from the sheet processing apparatus, i.e,. housing (100) as illustrated in figures 7 and 8, noting document feeder (104) which is the entrance for the document processing apparatus as illustrated in figure 8, noting also paragraph 103, which states that “[a]fter sealing, the bag 130 is dropped into an outlet receptacle 138 from where is (sic) can be retrieved via a door 140”, for collection; and 
the storage unit (130) is configured to be detachable from the sheet processing apparatus (100) when a predetermined condition is satisfied, i.e., the batch is processed along with a separator card (162), as mentioned in paragraph 80, for example, and 
the predetermined condition includes that the second sheet, i.e., the separator card (162), is stored in the storage unit (130), as mentioned at paragraphs 80, 83 and 84, as follows.

[0080] Separator cards may be fed 162 by the operator at the start and end of the transaction, possibly with other cards fed between banknotes, cheques and vouchers, and/or between denominations. These cards may contain a code that is read by the envelope or bag filler equipment and causes it to reconfigure any relevant detectors and/or settings to be suitable for the following documents. 

[0083] Once the user confirms that the machine total is correct, he indicates this to the system controller 122 through the input device 160. At the same time, the user may indicate how the money is to be credited, typically by entering a bank account number and the like. The system controller 122 will then cause the banknotes to be transferred in a conventional manner to a packer plate 124 mounted on a lead screw 126. Here the pack of banknotes is banded 162 by a banding mechanism 128 and then dropped into a bag 130 supported in a bag area 132. The bag is manually located in position. In other cases (not shown), the bag can be automatically supplied from a store. In that case, the bag or envelope can be opened using a vacuum or mechanical device. Banding the pack of banknotes holds then securely together and may also secure the separator or header and footer in the correct position within the pack should such features be utilized.

[0084] An envelope or bag sealing system 134 supports the bag 130 and includes a sealer for sealing the open end of the bag once all documents and other items have been loaded. The bag may already be provided with a unique id in the form of a bar code which can be read by a bar code reader (not shown). This bar code will be unique to, and preprinted on, the bag and thus provide a unique reference to the contents of the bag and the account to be credited. Alternatively, as shown, the bar code could be printed on the bag, typically after sealing, by a printer 136. In this case, the bar code could encode other information such as the value of the bag content.
Emphasis provided.

Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided the storage unit being configured to be detachable from the sheet processing apparatus for collection; and 
the storage unit is configured to be detachable from the sheet processing apparatus when a predetermined condition is satisfied, and 
the predetermined condition includes that the second sheet is stored in the storage unit, as taught by Ireland, for the purpose of ensuring that all banknotes and the separator card are included in the storage unit, in Ireland’s sheet processing apparatus, so as to enable the batch of banknotes included in a particular transaction to be identified by said separator sheet.

Regarding Claim 14, Matzig does not expressly teach, but Razzaboni teaches wherein the control unit, i.e., calculation unit (25) along with memory (26), as mentioned at paragraphs 27, 38 and 44, for example, determines that whether the second sheet is stored in the storage unit, paragraphs 27, 38, 44 and 45, reproduced as follows.

[0027] The device for the insertion of banknotes into the container, intended as an ensemble comprising the loading path 17 and the container 18, also comprises, according to the invention, a scanner 24 for detecting images of the banknotes entering the container and a calculation unit 25, provided with a memory 26 and connected to the scanner 24, for storing the detected images and their subsequent managing.

[0038] Also in this case, downstream of the switch 21′ for diversion from the internal circulation path 14 and from the path 28 for connection with the storage compartments 27, and advantageously in proximity of the end of the loading path 17, there is present a scanner 24 for the detection of images of the banknotes entering the container. Possibly, there may also be present a second scanner 24a, so that each scanner faces one of the two faces of the passing banknote. The scanner 24 (same case applying to the possible second scanner 24a) is connected to a memory 26 of a calculation unit 25 for storing the detected images and the subsequent managing thereof.

[0044] Even in this case, downstream of the switch 21″ for diversion from the internal circulation path 14 and from the path 28 for connection with the storage compartments 27, and advantageously in proximity of the end of the loading path 17, there is present a scanner 24 for the detection of images of the banknotes entering the container. Possibly, there may also be present a second scanner 24a, so that each scanner faces one of the two faces of the passing banknote. The scanner 24 (same case applying to the possible second scanner 24a) is connected to a memory 26 of a calculation unit 25 for storing the detected images and the subsequent managing thereof.

[0045] At this point, it is clear that according to the invention, it is possible to obtain a device for the filling of removable containers for paper valuables, in particular banknotes, capable of allowing documenting and certifying the contents of the container once it has been closed and before being removed from the machine in which the filling thereof took place.

Emphasis provided.

Regarding Claim 14, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the control unit determines that whether the second sheet is stored in the storage unit, as taught by Razzaboni, for the purpose of ensuring that all banknotes and the separator card are documented and included in the storage unit, in Ireland’s sheet processing apparatus.

Therefore, Claims 1-14 remain rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Yokoi ‘519 is cited as teaching another sheet processing apparatus (100) with tracking sensors (bowtie symbols) along the transport path (140), as illustrated in figure 2.
Ino ‘809 is cited as teaching a sheet processing apparatus with tracking sensors (332) located along the transport path, as illustrated in figure 3 and as mentioned at paragraph 252.  See also figure 32, for example.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


May 5, 2022